Citation Nr: 1023079	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-26 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUES

1.  Entitlement to an initial schedular evaluation in excess 
of 20 percent for degenerative disc disease (DDD) with right 
sacroiliitis at L5-S1.

2.  Entitlement to an extraschedular evaluation for DDD with 
right sacroiliitis at L5-S1.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the Veteran service 
connection and a 10 percent evaluation for DDD at L5-S1, 
effective July 21, 2006, and denied his claim for a TDIU.  

In December 2008, the Veteran and his witness, accompanied by 
his representative, presented oral testimony in support of 
his claim at a videoconference hearing before the undersigned 
Acting Veterans Law Judge in Washington, D.C.  A transcript 
of this hearing has been duly associated with the Veteran's 
claims folder.

In June 2009, the Board remanded the case to the RO for 
additional evidentiary development, including scheduling the 
Veteran for a VA medical examination addressing the severity 
of his service-connected DDD at L5-S1 and the impact of his 
service-connected disabilities upon his employability.  The 
requested examination was conducted in August 2009.  
Thereafter, in an October 2009 rating decision, the Veteran 
was granted, inter alia, a higher initial evaluation, to 20 
percent, for DDD with right sacroiliitis at L5-S1, effective 
July 21, 2006.  As the 20 percent rating is not the maximum 
benefit provided by the applicable rating schedule, the issue 
remains in controversy.  See AB, Appellant, v. Brown, 6 Vet. 
App. 35 (1993).  (In addition to including right sacroiliitis 
to the rating diagnosis of DDD at L5-S1, the October 2009 
rating decision also granted a separate 10 percent rating for 
right lumbar radiculopathy as secondary to DDD with right 
sacroiliitis at L5-S1.  However, the rating assigned for 
right lumbar radiculopathy is not an issue presently before 
the Board for appellate consideration.)  

Thereafter, rating decisions/supplemental statements of the 
case dated February 2010 and March 2010 confirmed the 20 
percent initial schedular evaluation assigned for DDD with 
right sacroiliitis at L5-S1 and the denial of a TDIU.  The 
case was returned to the Board in June 2010 and the Veteran 
now continues his appeal.

As will be further discussed below in the REMAND portion of 
this decision, the issues of entitlement to a TDIU and 
consideration of assigning an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) for DDD with right sacroiliitis at 
L5-S1 is REMANDED to the RO for further development.  The 
Veteran and his representative will be notified if any action 
is required on his part with respect to these matters.


FINDINGS OF FACT

For the period from July 21, 2006 to the present, DDD with 
right sacroiliitis at L5-S1 was manifested by subjective 
complaints of pain on use and pain on motion, with forward 
flexion of the lumbar spine to 40 degrees (limited by pain), 
with a combined range of motion of the thoracolumbar spine of 
no less than 135 degrees (including after sustained use), but 
with no ankylosis, incapacitating episodes, or abnormal 
lumbar spine contour due to muscle spasm.


CONCLUSION OF LAW

The criteria for an initial schedular evaluation above 20 
percent for DDD with right sacroiliitis at L5-S1 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Generally, the notice requirements of a service connection 
claim have five elements: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must also: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  During the 
course of the claim, § 3.159(b) was revised and the 
requirement that VA request that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was removed from the regulation.  

The claim for a higher initial schedular evaluation now on 
appeal flows downstream from a January 2007 rating decision, 
which initially established service connection for DDD at L5-
S1 (subsequently to include right sacroiliitis), effective 
from July 21, 2006, based on the date on which the Veteran's 
original claim for VA compensation for this disability was 
received by VA.  See 38 C.F.R. § 3.400 (2009).  The United 
States Court of Appeals for Veterans Claims (Court) held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 91 
(2006), that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  The Board notes that after receiving the 
Veteran's claim, but prior to its adjudication in January 
2007, VA provided the Veteran with an August 2006 letter 
whose content complies with the notice requirements 
prescribed by 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify with respect to the issue of entitlement to a higher 
initial evaluation for DDD with right sacroiliitis at L5-S1 
is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the rating issue on 
appeal stems from July 21, 2006, when the Veteran filed his 
claim for service connection for a chronic low back 
disability, the relevant time period and evidence that must 
be addressed in the adjudication of the claim encompasses the 
period from July 21, 2006, to the present, in order to allow 
the Board to consider the applicability of staged ratings.  
See 38 C.F.R. § 3.400(o)(2) (2009); Fenderson v. West, 12 
Vet. App. 119 (1999).  In this regard, the Board observes 
that clinical records from VA that pertain to the examination 
of the Veteran's lumbosacral spine for the period spanning 
July 2006 to the present have been obtained and associated 
with the claims file.  In any case, the Veteran has not 
indicated that there are any outstanding relevant medical 
records or other pertinent evidence that must be considered 
in the appeal with respect to the increased rating claim on 
appeal.  The Board has reviewed the pertinent examination 
reports of January 2007 and August 2009 and notes that the 
Veteran's claims file was reviewed by the physicians who 
performed the examinations.  Furthermore, the examiners 
provided adequate discussion of their clinical observations 
and a rationale to support their respective findings and 
conclusions within the context of the Veteran's clinical 
history as contained within his claims file.  The examination 
findings also sufficiently address the level of functional 
loss affecting the Veteran's lumbosacral spine due to pain, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 (2009), and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Thus, the January 2007 and 
August 2009 VA examinations are deemed to be adequate for 
rating purposes and for adjudicating the appeal of the 
initial rating assigned for the lumbosacral spine disability 
at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that VA has fulfilled 
its VCAA duties to notify and to assist the Veteran in the 
evidentiary development of the initial schedular rating issue 
decided herein, and thus no additional assistance or 
notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board will therefore proceed with the 
adjudication of the claim for a higher initial schedular 
rating for DDD with right sacroiliitis at L5-S1 on appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file with respect to the claim for a higher 
initial schedular rating for DDD with right sacroiliitis at 
L5-S1.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2009).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Thus, an adequate VA examination should 
include medical determinations regarding whether the affected 
joint or joints exhibit pain on use, weakened movement, excess 
fatigability, incoordination, or any other disabling symptom, 
and whether pain could significantly limit functional ability 
during symptomatic flare-ups or when the joint is used 
repeatedly over a period of time.  These determinations 
should, if feasible, be portrayed in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups beyond that clinically demonstrated.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2009).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations applies, assigning the higher of the two where 
the disability picture more nearly approximates the criteria 
for the next higher rating, 38 C.F.R. § 4.7 (2009); and, the 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment, 38 C.F.R. § 4.10 (2009).  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Entitlement to an initial schedular evaluation in excess of 
20 percent for 
DDD with right sacroiliitis at L5-S1.

The Veteran's service-connected DDD with right sacroiliitis 
at L5-S1 is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5243, which provides the following:

The General Rating Formula for Diseases and Injuries of the 
Spine for Diagnostic  Codes 5235 to 5243 provides for the 
rating of disabilities of the spine. The formula includes 
Diagnostic Code 5235 regarding vertebral fracture or 
dislocation.  With or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the formula 
is as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a (2009).  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes allows for an evaluation of 10 
percent for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  Assignment of a 20 percent evaluation is for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  Assignment of a 40 percent evaluation is for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  Assignment of a 60 percent evaluation is for 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  38 C.F.R. § 4.71a, 
DC 5243.  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Note (1).

Degenerative arthritis, including osteoarthritis, established 
by X-ray findings is rated according to limitation of motion 
for the joint or joints involved.  Where limitation of motion 
is noncompensable, an evaluation of 10 percent is assigned 
for each major joint or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).  The 20 percent and 10 percent ratings based on X-ray 
findings, as stated above, will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, 
Note (1).

Historically, the Veteran's service treatment records show 
that he sustained a straining injury to his lower back during 
active duty.  Post-service VA and private medical records 
dated 1993 - 2004 show that the Veteran continued to 
experience ongoing and chronic problems with recurring low 
back pain.  

VA examination in January 2007 shows, in pertinent part, that 
the Veteran was diagnosed with chronic lumbosacral strain, 
chronic lumbosacral pain, DDD and a small right 
posterolateral disc protrusion with right-sided 
radiculopathy.  The Veteran reported that he was employed as 
a truck driver after service, but that he quit working in 
early 2004 due to increasing problems with chronic low back 
pain.  The Veteran reported that his low back pain was 
constant and only partially and temporarily relieved with 
prescription painkillers, including narcotics (Vicodin).  Low 
back pain reportedly flared up when bending or lifting, or 
when sitting for more that 20 - 30 minutes.  No associated 
dysfunction with bladder or bowel control was reported.  He 
walked with a normal gait, unassisted by any devices.  He 
denied having an incapacitating episodes associated with his 
low back disability in the previous 12-month period.  
Objective examination revealed pain on palpation of L4-L5-S1, 
affecting the right sacroiliac joint.  No paravertebral 
muscle spasm with observed.  The Veteran displayed painful 
and limited range of motion, with forward flexion to 75 
degrees, backward extension to 10 degrees, lateral flexion to 
30 degrees, bilaterally, and rotation to 30 degrees, 
bilaterally.  Repetitive motion testing of the lumbosacral 
spine revealed increased pain, easy fatigability and lack of 
endurance, and additional decrease in forward flexion to 70 
degrees and backward extension to 5 degrees.  MRI study 
revealed loss of height at the L5-S1 disc level and a small 
posterolateral disc herniation on the right side.  No central 
canal stenosis was present.  

At a December 2008 hearing before the undersigned Acting 
Veterans Law Judge, the Veteran testified, in pertinent part, 
that his service-connected low back disability was manifested 
by recurrent pain, which he treated with rest, restricted 
activity, and prescription medication.  He indicated that 
although surgery and steroid injections to treat his 
disability had been considered, he declined these options as 
he was averse to the risks involved in such treatments.  The 
Veteran's spouse testified that she observed that the Veteran 
was unable to sit for extended periods of time and was losing 
his ability to effectively perform household tasks such as 
mowing his lawn.  

The report of an August 2009 VA examination shows that the 
Veteran complained of low back stiffness, limited motion, 
back pain with radiating pain and weakness and numbness in 
his lower extremity, which were aggravated by bending and 
pushing and alleviated by limitation of physical activity, 
rest, and medication.  Frequency of these symptoms was daily 
and lasted for hours.  However, he had no history of surgery 
for treatment of his service-connected low back disability, 
no history of incapacitating episodes of low back symptoms in 
the past 12 months, or of fecal or urinary incontinence.  
Although lower extremity weakness was reported, he did not 
have a history of falling and he displayed a normal walking 
gait without unsteadiness.  Objective examination revealed 
tenderness on palpation of his right lower paralumbar region 
and sacroiliac area.  No evidence of ankylosis was detected.  
X-rays revealed no acute fracture or subluxation, normal 
lumbar curve, and preserved intervertebral disc spaces.  MRI 
revealed DDD at L3-4 and L5-S1.  Active range of motion 
testing of the lumbar spine shows forward flexion to 40 
degrees, backward extension to 15 degrees, lateral flexion to 
20 degrees, bilaterally, and lateral rotation to 20 degrees, 
bilaterally.  The Veteran stated that he did not wish to 
perform repetitive testing of forward flexion of his lumbar 
spine because of fear of increased pain.  The diagnoses were 
DDD, lumbar radiculopathy, and right sacroiliitis.  Effects 
on his daily activities ranged from mild to severe.  

Applying the aforementioned facts to the applicable rating 
criteria, the Board finds no basis to allow an initial 
schedular rating higher than 20 percent for the Veteran's DDD 
with right sacroiliitis at L5-S1.  The January 2007 and 
August 2009 examinations objectively demonstrate that the 
Veteran's combined thoracolumbar range of motion for the 
period from June 21, 2006 to the present was no worse than 
135 degrees, which is well within the criteria for a 10 
percent evaluation under Diagnostic Code 5243, but 
demonstrated limitation on forward flexion to no worse than 
40 degrees due to pain, which is consistent with the criteria 
for a 20 percent evaluation under Diagnostic Code 5243.  No 
ankylosis or abnormal spine contour due to muscle spasm was 
present and the DDD with sacroiliitis at L5-S1 did not 
produce any incapacitating episodes.  Even considering the 
impairment associated with his lumbosacral disability during 
repetitive use and episodic flare-ups, he did not have the 
requisite level of limitation of motion that would more 
closely approximate the criteria for an evaluation above 20 
percent.  

Therefore, in view of the foregoing discussion, the Veteran's 
claim for an initial schedular evaluation in excess of 20 
percent for DDD with sacroiliitis at L5-S1 for the period 
from July 21, 2006 to the present must be denied.  Because 
the evidence is not approximately balanced with regard to 
this time period, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

      
ORDER

An initial schedular evaluation in excess of 20 percent for 
DDD with right sacroiliitis at L5-S1 is denied.


REMAND

With respect to the TDIU claim on appeal, the Veteran has 
submitted two written statements dated in September 2008 and 
October 2009 from David L. Cross, Ed.D. P.T., who is the 
director of a private physical therapy and rehabilitation 
facility.  These statements indicate that Dr. Cross held the 
opinion, based on his review of the Veteran's case and his 
relevant occupational and clinical history, that the Veteran 
had no work potential in any capacity, was not employable, 
and that vocational employment in any capacity was not 
possible due to total functional impairment as a result of 
his low back disability.  Letters dated February 2010 and 
March 2010 discuss the details of the Veteran's case and show 
concurrence with David L. Cross' opinion, as respectively 
expressed by a private vocational expert named Christopher A. 
Young, M.A., C.R.C., in the February 2010 letter, and a 
private physician named Charles L. Kershner, M.D., in the 
March 2010 letter.  

At a December 2008 hearing before the undersigned Acting 
Veterans Law Judge, the Veteran testified, in pertinent part, 
that his service-connected low back disability had worsened 
since its onset in service to the point that by 2004 he was 
no longer able to pursue his vocation as a truck driver.  The 
Veteran, who was 40 years old at the time, reported that he 
was a high school graduate who thereafter enlisted in the 
Navy.  After his service, he took vocational training to 
become a truck driver and then worked from 1994 to 2004 as a 
trucker.  As a trucker, the rigors of prolonged sitting and 
repeated jostling inside his vehicle from road travel 
aggravated his low back disability.  After his employers 
imposed additional physical responsibilities on him, 
including requiring him to unload his own truck, he decided 
that his low back could not endure the additional physical 
aggravation and quit work before, in his belief, his 
employment would be terminated.  He was unable to find work 
outside of his vocational training as all possible positions 
available to him involved physical labor of the sort that his 
low back disability made it impossible for him to perform.  
The Veteran's spouse, who identified herself as a registered 
nurse, testified that she had known the Veteran since 1992 
and could observe, from a clinical perspective, a gradual 
decline in his ability to perform physical work over time due 
to his low back disability.  

The Veteran's service-connected disabilities presently 
include DDD with right sacroiliitis at L5-S1 (rated 20 
percent disabling) and right lumbar radiculopathy (rated 10 
percent disabling), which together produce a combined 
disability rating of 30 percent.  As such, the Veteran's 
service-connected disabilities do not meet the minimum 
threshold rating to be considered eligible for a TDIU under 
38 C.F.R. § 4.16(a) (2009), which requires that if there is 
only one service-connected disability, this disability shall 
be rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined to 70 percent or more.       

Although the Veteran does not currently meet the percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a), 
notwithstanding the provisions of § 4.16(a), it is VA's 
policy to grant a TDIU in all cases where a service connected 
disability causes unemployability regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).  In the present 
case, the 2008 - 2009 statements of David L. Cross, Ed.D., 
Christopher A. Young, M.A., C.R.C., and Charles L. Kershner, 
M.D, constitute clinical evidence indicating that the 
Veteran's service-connected disabilities cause 
unemployability.  However, the Board is not permitted to 
grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  
Instead, it must remand the case so that the claim can be 
considered by VA's Director of Compensation and Pension.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  

In view of the foregoing discussion, and in light of the 
clinical evidence indicating that the Veteran's DDD with 
right sacroiliitis at L5-S1 imposes marked interference with 
his employment, the Board also refers the claim to VA's 
Director of Compensation and Pension for consideration in the 
first instance of assigning an extraschedular evaluation on 
this basis, pursuant to 38 C.F.R. § 3.321(b)(1) (2009).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).  In this regard, the Board 
notes that the Court has held that the standard of marked 
interference with employment required for an extraschedular 
evaluation is less than the standard for a TDIU rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  

Lastly, the Board concludes that there is no prejudice to the 
appellant for the Board to adjudicate the schedular aspect of 
his claim for a higher initial rating on the merits, as 
performed herein, and refer the extraschedular aspect of his 
claim to VA's Director of Compensation and Pension for 
consideration under 38 C.F.R. § 3.321(b)(1), as these matters 
are not inextricably intertwined.  The extraschedular aspect 
of the claim is, by its very nature, outside of the rating 
schedule and thus the Board's determinations with respect to 
whether the low back disability warrants a higher rating on a 
schedular basis would have no bearing or impact on the 
extraschedular determinations of VA's Director of 
Compensation and Pension.       

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The agency of original jurisdiction 
should refer the case to VA's Director of 
Compensation and Pension for consideration 
of entitlement to an extraschedular rating 
for DDD with right sacroiliitis at L5-S1 
on the basis of marked interference with 
employment, as contemplated in the 
provisions of 38 C.F.R. § 3.321(b)(1).

2.  The agency of original jurisdiction 
should refer the case to VA's Director of 
Compensation and Pension for consideration 
of entitlement to a TDIU under the 
provisions of 38 C.F.R. § 4.16(b).

3.  Following the above actions, if any 
benefit on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case. After providing them with an 
appropriate amount of time for a response, 
the case should be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


